The majority says in effect that, although the public has lost all interest in or title to a platted street or alley, adverse possession of such a street or alley, no matter how complete nor how long continued, cannot divest one who purchases with reference to the plat and whose title is deraigned from the original plattor, of the right to use such street or alley for access to his property.
I am of the opinion that the right to any private easement, like title to any other private property, can be extinguished by adverse possession, and that it was in this case. See annotation on "Loss of easement by adverse possession or nonuser," subd. III, 1 A.L.R. 889, 66 A.L.R. 1106, and 98 A.L.R. 1295. *Page 625